Confidential Treatment Requested by Codexis, Inc.


AMENDMENT NO. 1 TO PLATFORM TECHNOLOGY
TRANSFER AND LICENSE AGREEMENT


AMENDMENT NO. 1 TO PLATFORM TECHNOLOGY TRANSFER AND LICENSE AGREEMENT effective
as of October 10, 2018 (the EFFECTIVE DATE) (this “Amendment”) by and between
CODEXIS, INC., (the “Vendor”), a Delaware corporation, having a place of
business at 200 Penobscot Drive, Redwood City, CA 94063 (“CODEXIS”) and MERCK
SHARP AND DOHME CORP. (the “Company”), having a place of business at One Merck
Drive, Whitehouse Station, NJ 08889-0100. (“MERCK”)


W I T N E S S E T H:


WHEREAS, the parties are party to that certain PLATFORM TECHNOLOGY TRANSFER AND
LICENSE AGREEMENT dated as of August 3, 2015 (the “Agreement”); and


WHEREAS, the parties desire to amend the Agreement to modify the term of the
Agreement as more fully set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:


1.
Additions and changes made to the contract in this Amendment.

1.01
Section 3.2.3 shall be amended to the following:

3.2.3    Manufacturing and Internal Research Purposes Licenses. Subject to the
terms and conditions of this Agreement (including the limitations set forth in
Section 3.4), Codexis hereby on behalf of itself and its Affiliates grants to
Merck, during the Term, a non-transferable (except as provided in Section 14.8)
right and license, with the right to grant sublicenses to Affiliates, contract
manufacturing organizations (CMOs), contract research organizations (CROs), or
other contract service organizations in accordance with and to the extent
permitted under Section 3.3 under the Licensed IP in the Territory, solely to
(a) make, have made, import and/or export Enzyme(s) for use in Therapeutic
Product(s) and Merck Developed API(s) in the Territory and (b) make, have made,
import and/or export Enzyme(s) for Internal Research Purposes in the Territory,
which right and license shall be:
(a)           exclusive in the Merck Exclusive Field; and
(b)           non-exclusive in the Merck Non-Exclusive Field.
1.02
Exhibit 3.4.4 shall be amended to the following:

Exhibit 3.4.4
Third Party Enzyme Supplier(s)
[***]






1.
Miscellaneous

2.01
Effect of Amendment; Joinder. Except as expressly changed by this Amendment, the
Agreement shall remain in full force and effect in accordance with its stated
terms. The Agreement and the Schedules and Exhibits thereto, as amended by this
Amendment and all preceding amendments, set forth the entire understanding of
the parties with respect to the subject matter thereof. There are no agreements,
restrictions, promises, warranties, covenants or undertakings other than those
expressly set forth or referred to therein. The Agreement and the Schedules and
Exhibits thereto, as amended by this Amendment, supersede all prior agreements
and undertakings between the parties with respect to such subject matter.

2.02
Counterparts. This Amendment may be executed by the parties in separate
counterparts, each of which when so executed and delivered is deemed an
original. All such counterparts together constitute but one and the same
instrument.

2.03
Definitions. All capitalized terms used but not defined in this Amendment shall
have the respective definitions assigned to such terms in the Agreement.



IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives as of the date and year first written above.


Codexis Inc.
Merck Sharp & Dohme Corp.
 
 
 
 
By:___/s/ John J. Nicols_______________________
By:__/s/ Karen L. MacNaul_______________________
Name: John J. Nicols
Name: Karen L. MacNaul on behalf of Joseph P. Miletich, M.D., Ph.D., SVP,
Discovery Research, MRL
Title: President and CEO
Title: Executive Director, Business Development & Licensing - MRL
Date: October 10, 2018
Date: Oct 08, 2018
 
 
 
 













-1-
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.